DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are currently pending. Claims 10-14 and 18-21 are hereby withdrawn. Claims 1-9 and 15-17 are considered below.
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on February 2, 2022 is acknowledged. Claims 10-14 and 18-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions II and III, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,400,745 to Saxby et al. (“Saxby”).
Regarding claim 1, Saxby discloses an oyster aquaculture system comprising: a set of one or more generally cylindrical, hollow oyster containers (10) for disposal in water and configured for an axially rotatable coupling to respective locations along a horizontal anchoring system (Col. 4, lines 45-47); and a container handling device (40) for mounting on a boat, the boat operable to traverse along a main direction of the horizontal anchoring system (Col. 4, lines 34-39; Col. 6, lines 3-6), the container handling device having a ramp (62) and an operating area (43), the ramp configured to receive and raise each of the oyster containers in turn upward from water into the operating area as the boat traverses along the main direction (Col. 4, lines 34-49; FIGS. 10-11).
Regarding claim 2, Saxby discloses wherein each of the oyster containers includes a first traction surface circumferentially disposed on an outer surface thereof, and wherein the operating area includes a second traction surface configured to engage with the first traction surface to impart axial rotation to the oyster container during traversal (Col. 4, lines 45-47; FIGS. 10-11).
Regarding claim 3, Saxby discloses wherein the first traction surface and the second traction surface are toothed or ridged surfaces (Col. 4, lines 45-47; FIGS. 10-11).
Regarding claim 4, Saxby discloses wherein the second traction surface comprises one or more conveyors (44) configured to move opposite to a direction of motion of the oyster container during traversal (Col. 4, lines 45-47; FIGS. 10-11).
Regarding claim 5, Saxby discloses wherein the operating area comprises a de-fouling bath (82) configured to receive each of the oyster containers in turn and to hold and soak the oyster container for de-fouling thereof (Col. 5, lines 37-39).
Regarding claim 6, Saxby discloses wherein the ramp is separate from the operating area, or wherein the ramp and the operating area are at least partially integrated (FIGS. 10-11).
Regarding claim 15, Saxby discloses a container handling device for an oyster aquaculture system, the container handling device for mounting on a boat and configured to receive and handle a set of generally cylindrical and hollow oyster containers, the container handling device comprising: a ramp (62) configured for engaging and raising each of the oyster containers in turn upward out of water; and an operating area (43) including a surface configured to engage with an outer surface of each oyster container during traversal through the operating area, the engagement imparting an axial rotation to said each oyster container (Col. 4, lines 34-49; FIGS. 10-11).
Regarding claim 16, Saxby discloses wherein the surface in the operating area is a traction surface configured to engage with the outer surface of each oyster container (Col. 4, lines 45-47; FIGS. 10-11).
Regarding claim 17, Saxby discloses wherein the surface in the operating area comprises one or more conveyors configured to move opposite to a direction of motion of each of the oyster containers during traversal (Col. 4, lines 45-47; FIGS. 10-11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Saxby as applied to claim 1 above.
Regarding claim 7, Saxby teaches each and every element of claim 1 as discussed above, and it teaches wherein the horizontal anchoring system comprises a line (Col. 5, lines 13-18, teaching a “rope”), each of the oyster containers being axially rotatably coupled to the line (Col. 5, lines 13-18). Saxby does not explicitly teach the anchoring system comprises a pair of lines generally parallel to one another and anchored at each end, each of the oyster containers being axially rotatably coupled at opposite ends to both of the pair of lines.
Saxby, however, teaches a pair of lines (23) which are generally parallel to one another and anchored at each end, each of the oyster containers being axially rotatably coupled at opposite ends to both of the pair of lines. Also, it is well settled that where the only difference between the prior art and claimed invention is a duplicated part, the claimed invention is not patentably distinct from the prior art unless a new and unexpected result is produced. MPEP 2144.04, citing In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Saxby such that the single line comprises a pair of lines, in order to better control the containers. 
Regarding claim 8, Saxby as modified teaches each and every element of claim 7 as discussed above, and Saxby teaches a line guide (70) disposed overtop of the ramp and the operating area, the line guide configured to receive and guide the line overtop of the container handling device as the boat traverses along the main direction (Col. 5, lines 13-18; FIGS. 10-11). Saxby does not explicitly teach a pair of line guides. 
It is well settled, however, that where the only difference between the prior art and claimed invention is a duplicated part, the claimed invention is not patentably distinct from the prior art unless a new and unexpected result is produced. MPEP 2144.04, citing In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Saxby such that the single line guide comprises a pair of line guides, in order to handle the pair of lines and better control the containers.
Regarding claim 9, Saxby as modified teaches wherein the container handling device further comprises one or more line haulers (70) configured to grip a respective one or more of the pair of lines or another line parallel and co-anchored with the pair of lines, the one or more line haulers configured to move along said gripped lines or said gripped another line to move the boat (Col. 5, lines 13-18).
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references have many of the elements in applicant’s disclosure and claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARISA V CONLON/            Examiner, Art Unit 3643                                                                                                                                                                                            
/PETER M POON/            Supervisory Patent Examiner, Art Unit 3643